           Case 3:18-cv-01587-JD Document 148 Filed 03/18/20 Page 1 of 6




                                          U.S. Department of Justice
                                          Civil Division
40-11-114 & 40-82-103                     Office of Immigration Litigation
________________________________________________________________________
                                                       Washington, D.C. 20530


VIA CM/ECF                                             March 18, 2020

Hon. James Donato
United States District Court for the Northern District of California
San Francisco Courthouse, Courtroom 11, 19th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

       Re:     Emami v. Nielsen, No. 18-cv-1587-JD, and Pars Equality Center v. Pompeo,
               No. 18-cv-7818-JD

Dear Judge Donato:

      Defendants respectfully submit this letter to provide the Court with a status update on the
named Plaintiffs’ waiver applications.

        For the named Plaintiffs in these cases, a consular officer either has found the visa applicant
eligible for a waiver and issued a visa; has requested updated documentation and reappearance
before a consular officer at an embassy or consulate; is awaiting a response from interagency
partners as to whether the visa applicant poses no national security or public safety threat to the
United States; has denied a waiver for failure to meet the eligibility requirements; or has denied
the visa application on grounds not related to the Proclamation.

        Since the last update in January 2020, see Emami Doc. 145, altogether in Emami and Pars,
5 more visa applicants have been found eligible for waivers and issued visas. These applicants are
identified below in bold. Altogether in both cases, there are 22 visa applicants who have been
found eligible for a waiver and issued a visa. There remain only 4 visa applicants for whom the
consular officer is awaiting a response regarding national security and public safety vetting. There
are 5 visa applicants whose waivers are pending action by the visa applicants, and 17 visa applicant
whose waivers were denied for failure to meet the personal hardship/national interest requirements
of the Proclamation and who have not subsequently submitted additional information or reapplied
for a visa.

       Specifically, in Emami, there are 10 visa applicants who have been found eligible for a
waiver and issued a visa:

       •       Mona Nasri, for whom Najib Adi filed a family-based immigrant visa petition, see
               Emami, Dkt. No. 98-1, Certified Administrative Record (“Emami A.R.”) at 348,
               ¶ 7;




                                    SENSITIVE BUT UNCLASSIFIED
    Case 3:18-cv-01587-JD Document 148 Filed 03/18/20 Page 2 of 6

                                       -2-


•      Hend Ali Mohammed Musleh Al Lahabi, for whom Ismail Alghazali filed a family
       based immigrant visa petition, id. at 349, ¶ 8;
       • On September 19, 2019, the government represented to the Court that the State
           Department had contacted this applicant to submit updated documents and
           reappear at their respective embassy or consulate. See Emami, Doc. 123.
•      Anwaar Yahya Ahmed Alfakeh, for whom Khalil Ali Nagi filed a family-based
       immigrant visa petition, Emami A.R. at 350, ¶ 10;
       • On September 19, 2019, the government represented to the Court that the State
           Department would contact this applicant to submit updated documents and
           reappear at their respective embassy or consulate. See Emami, Doc. 123.
•      Jameeleh Kasem Munassar Ali, for whom Hezam Alarqaban filed a family-based
       immigrant visa petition, Emami A.R. at 350, ¶ 11;
       • On September 19, 2019, the government represented to the Court that the State
           Department had contacted this applicant to submit updated documents and
           reappear at their respective embassy or consulate. See Emami, Doc. 123.
•      Marwa Mohamed B Ali, for whom Abdurraouf Gseaa filed a family-based
       immigrant visa petition, Emami A.R. at 351, ¶ 12;
•      Atefehossadat Motavaliabyazani, for whom Soheil Vazehrad filed a family-based
       immigrant visa petition, id. at 356, ¶ 22;
•      Hoda Mehrabi Mohammadabadi, who filed an immigrant visa self-petition (alien
       investor), id. at 353, ¶ 16;
       • On January 16, 2020, the government represented to the Court that this
           applicant’s waiver application was pending action by the applicant. See Emami,
           Doc. 145.
•      Mahdi Afshar Arjmand, who filed an immigrant visa self-petition (alien of
       extraordinary ability), Emami A.R. at 354, ¶ 17;
       • On January 16, 2020, the government represented to the Court that this
           applicant’s waiver application was pending action by the applicant. See Emami,
           Doc. 145.
•      Afshan Alamshahzadeh, for whom Afrooz Kharazmi filed a family-based
       immigrant visa petition, Emami A.R. at 347, ¶ 4; and
       • On January 16, 2020, the government represented to the Court that this
           applicant’s waiver application was pending action by the applicant . See Emami,
           Doc. 145.
•      Bashir Tahlil Roble, for whom Sudi Wardere filed a family-based immigrant visa
       petition, Emami A.R. at 351, ¶ 13.
       • On January 16, 2020, the government represented to the Court that the State
           Department was awaiting a response from national security interagency
           partners regarding this applicant. See Emami, Doc. 145.

There are 2 visa applicants whose waiver applications are pending action by the applicant:

•      Abdirashid Ahmed Jama, for whom Khadija Aden filed a family-based immigrant
       visa petition, Emami A.R. at 352, ¶ 14; and
•      Najmeh Maharlouei, who filed an immigrant visa self-petition (alien of
       extraordinary ability), id. at 355, ¶ 19.




                           SENSITIVE BUT UNCLASSIFIED
           Case 3:18-cv-01587-JD Document 148 Filed 03/18/20 Page 3 of 6

                                              -3-


              •   On September 19, 2019, the government represented to the Court that the State
                  Department would contact this applicant to submit updated documents and
                  reappear at their respective embassy or consulate. See Emami, Doc. 123.
              •   On January 16, 2020, the government represented to the Court that the State
                  Department was awaiting a response from national security interagency
                  partners regarding this applicant. See Emami, Doc. 145.

        There are 2 visa applicants whose waiver applications are awaiting response from
interagency partners:

       •      Shaima Al Mathil, for whom Malik Al Mathil filed a family-based immigrant visa
              petition, Emami A.R. at 349, ¶ 9; and
              • On September 19, 2019, the government represented to the Court that the State
                  Department would contact this applicant to submit updated documents and
                  reappear at their respective embassy or consulate. See Emami, Doc. 123.
       •      Behnam Babalou, who filed an immigrant visa self-petition (alien investor), Emami
              A.R. at 352, ¶ 15.

       There are 11 visa applicants whose visa were denied for failure to meet the undue hardship
and national interest eligibility requirements of the Proclamation and who have not subsequently
submitted any additional information or reapplied:

       •      Fathollah Tolou Beydokhti, for whom Tanaz Toloubeydokhti filed a family-based
              immigrant visa petition, Emami A.R. at 348, ¶ 5;
       •      Behnaz Malekghaeini, for whom Tanaz Toloubeydokhti filed a family-based
              immigrant visa petition, id. at 348, ¶ 6;
       •      Roghayeh Azizikoutenaei, who filed a nonimmigrant B tourist visa, id. at 357, ¶ 23;
       •      Hojjatollah Azizikoutenaei, who filed a nonimmigrant B tourist visa, id. at 357,
              ¶ 24;
       •      Farajollah Farnoudian, who filed a nonimmigrant B tourist visa, id. at 357, ¶ 25;
       •      Farangis Emami, who filed a nonimmigrant B tourist visa, id. at 358, ¶ 26;
       •      Zahra Rouzbehani, who filed a nonimmigrant B tourist visa, id. at 358, ¶ 27;
       •      Bahram Charkhtab Tabrizi, who filed a nonimmigrant B tourist visa, id. at 358,
              ¶ 28;
       •      Mohammad Mehdi Mozaffary, who filed two nonimmigrant B tourist visas, id. at
              359, ¶ 29;
       •      Ehsan Heidaryan, who filed an immigrant visa self-petition (alien of extraordinary
              ability), id. at 354, ¶ 18; and
       •      Nastaran Haji Heydari, who filed an immigrant visa self-petition (alien of
              extraordinary ability), id. at 355, ¶ 20.

       Lastly, there is 1 visa applicant whose application was denied on grounds other than
Presidential Proclamation 9645:

       •      Mohamad Hamami, who filed an immigrant visa self-petition (alien of
              extraordinary ability), id. at 355, ¶ 21.




                                  SENSITIVE BUT UNCLASSIFIED
              Case 3:18-cv-01587-JD Document 148 Filed 03/18/20 Page 4 of 6

                                                        -4-


          In Pars, there are 12 visa applicants who have been found eligible for a waiver and issued
a visa:

          •       Amina Barre Ali and Sumayo Barre Ali, for whom Zeinab Mohmed Hassan filed a
                  family-based immigrant visa petition, see Pars Dkt. No. 120-1, Certified
                  Administrative Record (“Pars A.R.”) at 348, ¶¶ 5, 6;
                  • On September 19, 2019, the government represented to the Court that the State
                       Department would contact these applicants to submit updated documents and
                       reappear at their respective embassy or consulate. See Emami, Doc. 123.
          •       Abdullah Saddam Ahmed Saddam, for whom Malayeen Abdullah Ahmed filed a
                  family-based immigrant visa petition, Pars A.R. at 348, ¶ 7;
                  • On September 19, 2019, the government represented to the Court that the State
                       Department had contacted this applicant to submit updated documents and
                       reappear at their respective embassy or consulate. See Emami, Doc. 123.
          •       Hood Yahya Abdulqader Hael Ghaleb, for whom Yahya Abdulqader Ghaleb filed
                  a family-based immigrant visa petition, Pars A.R. at 349, ¶ 8;
          •       Mitra Hannani, for whom Tayyebeh Kooladian filed a family-based immigrant visa
                  petition, id. at 349, ¶ 9;
                  • Ms. Hannani’s child was also found eligible for a waiver and issued a visa. Her
                       husband’s waiver application is awaiting a response from interagency partners.
                       Id.
          •       Sanaz Mehrfar, for whom Azizian Mahdi filed a family-based immigrant visa
                  petition, id. at 350, ¶ 10;
          •       John Doe # 2, for whom John Doe # 2 1 filed a family-based immigrant visa petition,
                  id. at 352, ¶ 14;
          •       Mahdieh Alaei, for whom Mahmoud Minabian filed a family-based immigrant visa
                  petition, id. at 354, ¶ 17;
          •       Minoo Mostaan, for whom Niyousha Pourzand filed a family-based immigrant visa
                  petition, id. at 355, ¶ 18;
          •       Hoda Safaei, for whom Ahmad Sharif Tabrizi filed a family-based immigrant visa
                  petition, id. at 355, ¶ 19;
                  • On September 19, 2019, the government represented to the Court that the State
                       Department would contact this applicant to submit updated documents and
                       reappear at their respective embassy or consulate. See Emami, Doc. 123.
          •       Mahsa Sadat Kashani, for whom Majid Sodagar filed a family-based immigrant
                  visa petition, Pars A.R. at 356, ¶ 21; and
          •       Aliakbar Khadiri, for whom Zohreh Gahrahmat filed a family-based immigrant
                  visa petition, id. at 350, ¶ 11;
                  • On January 16, 2020, the government represented to the Court that this
                       applicant’s waiver application was pending action by the applicant. See Emami,
                       Doc. 145.



1
  For those Plaintiffs proceeding in this litigation pseudonymously, the same appellation, “John Doe,” is used to refer
to both the applicant and beneficiary.




                                          SENSITIVE BUT UNCLASSIFIED
           Case 3:18-cv-01587-JD Document 148 Filed 03/18/20 Page 5 of 6

                                              -5-


       There are 3 visa applicants whose waiver applications are pending action by the applicant:

       •       Nafiso Hassan Ibrahim, for whom Siraji Etha Siraji filed a family-based immigrant
               visa petition, Pars A.R. at 356, ¶ 22;
       •       Hamid Ebadat, for whom Zaman Ebadat filed a family-based immigrant visa
               petition, id. at 351, ¶ 12; and
       •       Ebrahim Farajzadeh Deroee, for whom Ramina Farajzadeh Deroee filed a family-
               based immigrant visa petition, id. at 355, ¶ 20.

        There are 2 visa applicants whose waiver applications are awaiting response from
interagency partners:

       •       Abbas Ebadat, for whom Zaman Ebadat filed a family-based immigrant visa
               petition, id. at 352, ¶ 13; and
       •       Seyed Ali Motahari, for whom Soussan Khoshdel filed a family-based immigrant
               visa petition, id. at 353, ¶ 15.

       There are 6 visa applicants whose visa were denied for failure to meet the undue hardship
and national interest eligibility requirements of the Proclamation, and for whom the applicant has
not subsequently submitted additional information or reapplied:

       •       Afsaneh Fatoorehchi, who filed a nonimmigrant B tourist visa, id. at 359, ¶ 26;
       •       Seyed Mostafa Azimi, who filed a nonimmigrant B tourist visa, id. at 359, ¶ 27;
       •       Alireza Dehghanzadeh, who filed a nonimmigrant B tourist visa, id. at 359, ¶ 28;
       •       Nasrin Shahebrahimi, who filed a nonimmigrant B tourist visa, id. at 359, ¶ 29;
       •       John Doe # 1, for whom John Doe # 1 filed a family-based immigrant visa petition,
               id. at 357, ¶ 23;
       •       John Doe # 1, for whom John Doe # 1 filed a family-based immigrant visa petition,
               id. at 358, ¶ 24.

      There is 1 visa applicant whose waiver was denied for failure to establish that their entry
would not pose a threat to public safety, based on admitted criminal history:

       •       Afshin Raghebi, for whom Pamela Kirk Raghebi filed a family-based immigrant
               visa petition, id. at 347, ¶ 4.

       Lastly, there is 1 visa applicant whose application was denied on grounds other than
Presidential Proclamation 9645:

       •       Seyed Armin Shahebrahimi who filed a nonimmigrant B tourist visa, id. at 360,
               ¶ 30.



///




                                  SENSITIVE BUT UNCLASSIFIED
          Case 3:18-cv-01587-JD Document 148 Filed 03/18/20 Page 6 of 6

                                             -6-


       These developments, along with the detailed information provided in the administrative
records, further demonstrate that the Proclamation waiver process continues to be regularly
administered.


Dated: March 18, 2020                                Respectfully submitted,

JOSEPH H. HUNT                                       /s/ P. Angel Martinez
Assistant Attorney General                           P. ANGEL MARTINEZ
Civil Division                                       NICOLE GRANT
                                                     DAVID KIM
AUGUST E. FLENTJE                                    Trial Attorneys
Special Counsel
                                                     Counsel for Defendants
WILLIAM C. PEACHEY
Director, Office of Immigration Litigation
District Court Section

SAMUEL P. GO
Assistant Director




                                  SENSITIVE BUT UNCLASSIFIED
